 BROWARD DRYWALL& ACOUSTICALCalvin Sapp,an Individual Proprietorship d/b/a Bro-ward Drywall&Acoustical and Broward CountyCarpentersDistrictCouncil Subordinate to theUnited Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO.Case 12-CA-6184October 31, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon a charge filed on November 12, 1973, byBroward County Carpenters District Council Subor-dinate to the United Brotherhood of Carpenters &Joiners of America, AFL-CIO, herein called theUnion, and duly served on Calvin Sapp, an Individu-al Proprietorship d/b/a Broward Drywall & Acousti-cal, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 12, issued a complainton May 30, 1974, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.Respondent did not file an answer to the complaint.With respect to the unfair labor practices, the com-plaint alleges, in substance, that since on or aboutJune 23, 1973, Respondent has refused to bargainwith the contractually recognized Union of its em-ployees and unilaterally instituted and paid wagerates below the hourly rates specified in the collec-tive-bargaining agreement with the Union. The com-plaint alleges that by the aforesaid acts Respondenthas violated Section 8(a)(5) and (1) of the Act.On June 19, 1974, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment based upon Respondent's failure to file ananswer as required by Section 102.20 of the BoardRules and Regulations, Series 8, as amended. OnJuly 3, 1974, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.497Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically states that unless an answerto the complaint is filed by the Respondent within 10days of service thereof "all the allegations of thecomplaint shall be deemed to be admitted by it to betrue and may be so found by the Board." As noted,Respondent did not at any time file an answer to thecomplaint nor did it file a response to the Notice ToShow Cause. No good cause to the contrary havingbeen shown, in accordance with the rule set forthabove, the allegations of the complaint are deemed tobe admitted and are found to be true. We shall, ac-cordingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a sole proprietorship, has a principalplace of business in Fort Lauderdale, Florida, wherehe is engaged in performing interior contractingwork on apartment houses, condominiums, andother types of residential dwellings as a subcontrac-tor in the building and construction industry. During1973,Respondent had gross revenues in excess of$50,000.Tekton Corporation (herein called Tekton), a Del-aware corporation which operates in several States,including Florida, is engaged in building and selling214 NLRB No. 37 498DECISIONSOF NATIONALLABOR RELATIONS BOARDapartments from which it had 1973 gross revenues inexcess of $500,000 of which more than $37,000 wasreceived from sources outside the State of Florida.During 1973, Respondent performed services forTekton valued at more than $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDBroward County Carpenters District Council Sub-ordinate to the United Brotherhood of Carpentersand Joiners of America,AFL-CIO,is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All journeymen and apprentice carpentersemployed by the Respondent, excluding allother employees, guards and supervisors as de-fined in the Act.B. The Representative Status of the UnionThe Union, since on or about December 20, 1972,and for several years prior thereto, was, and is, therecognized representative for purposes of collectivebargaining of the employees in the unit describedabove. Respondent and the Union are parties to acollective-bargaining agreement effective from April1,1972, untilMarch 31, 1975. By virtue of Section9(a) of the Act, the Union continues to be such ex-clusive representative.C. The Request to Bargain and Respondent's RefusalSince on or about June 23, 1973, and continuing todate, Respondent has refused to bargain collectivelywith the Union by unilaterally, and without notice totheUnion, instituting and paying employees wagesbelow the hourly rates specified in the collective-bar-gaining agreement between the Union and Respon-dent.Accordingly,we find that Respondent hassince June23, 1973,and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.To remedy Respondent's violations of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargain col-lectively with the Union as the exclusive representa-tive of all employees in the appropriate unit, and, ifan understanding is reached, embody such under-standing in a signed agreement.Having found that Respondent unilaterally andunlawfully changed its existing wage rate, we shalldirect that Respondent reintroduce its former wagerates and make whole its employees fro any lossesthey may have incurred as a result of such changes,together with interest at the rate of 6 percent perannum.Isis Plumbing & Heating Co.,138 NLRB 716(1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.CalvinSapp,an Individual Proprietorshipd/b/a Broward Drywall & Acoustical, is an employ-er engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.BrowardCountyCarpentersDistrictCouncilSubordinate to the United Brotherhood of Carpen-ters&Joiners of America,AFL-CIO,is a labor orga-nization within the meaning of Section 2(5) of theAct. BROWARD DRYWALL& ACOUSTICAL3.All journeymen and apprentice carpenters em-ployed by Respondent, excluding all other employ-ees, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4.Since on or about December 20, 1972, theabove-named labor organization has been and now isthe certified and exclusive representative of all em-ployees in the aforesaid appropriate unit for the pur-pose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on or about June 23, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit by unilaterally, andwithout notice to the Union, instituting and payingwages below the hourly rate specified in the collec-tive-bargaining agreement between the Union andRespondent, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) oftheNational LaborRelationsAct, asamended,the National Labor Re-lations Board hereby orders that Respondent,CalvinSapp,an Individual Proprietorship d/b/a BrowardDrywall & Acoustical,Fort Lauderdale,Florida, hisagents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerningrates of pay, wages, hours, and other terms and con-ditions of employmentwith Broward County Car-penters District Council Subordinate to the UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO,as the exclusive bargaining representativeof its employees in the following appropriate unit:All journeymen and apprentice carpentersemployed by the Respondent, excluding allother employees, guards and supervisors as de-fined in the Act.499by unilaterally, and without notice to the Union, in-stituting and paying wages below the hourly ratespecified in the collective-bargaining agreement be-tween the Union and the Respondent.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to any unilateral changes in rates of pay,wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached, em-body such understanding in a signed agreement.(b)Reinstate its formerly existing wage rates andmake whole its employees for any losses they mayhave suffered as a result of the unilateral change inwage rates in the manner set forth in the sectionherein entitled "The Remedy."(c)Post at its office and place of business in FortLauderdale, Florida, copies of the attached noticemarked "Appendix." I Copies of said notice, onforms provided by the Regional Director for Region12, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(d)Notifythe Regional Director for Region 12, inwriting, within 20daysfrom the date of this Order,what steps Respondent has taken to comply here-with.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively byunilaterally and without notice to the Union, in-stituting and paying wages below the hourly rate 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecified in the collective-bargaining agreementbetween the Union and the Respondent, withBroward County Carpenters District CouncilSubordinate to the United Brotherhood of Car-penters & Joiners of America,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described hereafter:All journeymen and apprentice carpentersemployed by the Respondent,excluding allother employees,guards and supervisors asdefined in the Act.WE WILL, upon request,bargainwith theabove-named labor organization as the exclusiverepresentative of all employees in the aforesaidappropriate unit with respect to any unilateralchanges in rates of pay, wages, hours,and otherterms and conditions of employment,and, if anunderstanding is reached,embody such under-standing in a signed agreement.WE WILL reinstate our previously existingwage rate and make whole our employees forlosses they may have suffered as a result of theunilateral change in wage rates.WE WILL NOT in anylike or related mannerinterferewith,restrain,or coerce our employeesin the exerciseof the rightsguaranteed them bySection 7 of the Act.CALVINSAPP,INDIVIDUALPROPRIETORSHIP D/B/ABROWARD DRYWALL &ACOUSTICAL